7 F.3d 236
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ethel Jean MILLER, Defendant-Appellant.
No. 93-1269.
United States Court of Appeals, Sixth Circuit.
Oct. 6, 1993.

Before:  JONES and SILER, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Ethel Jean Miller appeals her judgment of conviction entered on her plea of guilty to possession of unregistered destructive devices, for which she received a sentence of thirty-three months' imprisonment.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
In this timely appeal, Miller's counsel has filed a motion to withdraw his representation and a brief pursuant to  Anders v. California, 386 U.S. 738 (1967).   Miller has not responded to the motion to withdraw.


3
Miller argues that the district court improperly failed to depart below the minimum guideline range.   We conclude that this issue is not appealable.   See United States v. Dellinger, 986 F.2d 1042, 1043-44 (6th Cir.1993);   United States v. Gregory, 932 F.2d 1167, 1168-69 (6th Cir.1991).


4
We have also carefully examined the record in this case including the transcripts of Miller's plea and sentencing, and conclude that no reversible error is apparent from the record.


5
Accordingly, we grant counsel's motion to withdraw and affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.